            Case 3:20-cv-00751-MPS Document 53 Filed 12/01/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

    LJ NEW HAVEN LLC, d/b/a LENNY &
    JOE’S FISH TALE, Individually and on
    Behalf of All Others Similarly Situated,
                                                        Civil Action No. 3:20-cv-00751
                               Plaintiff,

                         v.

    AMGUARD INSURANCE COMPANY,

                              Defendant.




                         NOTICE OF SUPPLEMENTAL AUTHORITY

          Defendant AmGUARD Insurance Company (“AmGUARD”) respectfully submits this

notice of supplemental authority in connection with Defendant’s fully briefed motion to dismiss

(Dkt. No. 14). Attached hereto as Exhibit A is a list of the 28 decisions granting motions to dismiss

issued in similar cases since AmGUARD’s prior notice of supplemental authority filed on October

23, 2020 (Dkt. No. 40).1 Exhibits B through M are those listed decisions not otherwise available

on Westlaw, a copy of which is filed herewith.

          Of particular note, on October 27, 2020, Defendant AmGUARD’s motion to dismiss was

granted in West Coast Hotel Management, LLC v. Berkshire Hathaway Guard Insurance

Companies, No. 2:20-cv-05663-VAP-DFMx, 2020 WL 6440037 (C.D. Cal. Oct. 27, 2020).

Interpreting a virtually identical policy to the one at issue here, the court held, among other things,


1
  Also listed on Exhibit A are the four decisions denying motions to dismiss, including two cases
in which the virus exclusion, which is case dispositive here, was not invoked; one case in which
the policy contained a “Limited Virus Coverage” endorsement not included in the Policy here; and
a one-page order from a Pennsylvania state court, declining to resolve unspecified factual
determinations on a motion to dismiss.
         Case 3:20-cv-00751-MPS Document 53 Filed 12/01/20 Page 2 of 2




that (1) “a ‘detrimental economic impact’ alone is not compensable under a property insurance

contract”; and (2) “the Virus Exclusion precludes coverage” because California’s social distancing

orders were issued “to halt the physical spread of COVID-19.”

       Additionally, on November 5, 2020, in N&S Restaurant LLC v. Cumberland Mutual Fire

Insurance Co., No. 20-cv-05289, 2020 WL 6501722 (D.N.J. Nov. 5, 2020), the U.S. District Court

for the District of New Jersey addressed all of Plaintiff’s arguments in this case with respect to a

virtually identical complaint filed by the same lawyers and dismissed a restaurant’s claims seeking

coverage under a property insurance policy for business income allegedly lost due to COVID-19

social distancing orders. The court held that the virus exclusion bars coverage because “[t]here is

no doubt that COVID-19, a virus, caused [the Governor of New Jersey] to issue the Executive

Order mandating closure of Plaintiff’s restaurant.”

                                              Respectfully submitted,
                                                       /s/ Michael Menapace
                                              Michael Menapace
                                              WIGGIN AND DANA LLP
                                              20 Church Street, 16th Floor
                                              Hartford, Connecticut 06103
                                              Tel.: 860-297-3700
                                              Fax: 860-525-9380
                                              Email: mmenapace@wiggin.com

                                              Attorney for Defendant,
                                              AmGUARD Insurance Company
Dated: December 1, 2020




                                                 2
